Title: From Thomas Jefferson to United States House of Representatives, 15 December 1806
From: Jefferson, Thomas
To: United States House of Representatives


                        
                            To the House of Represetatives of the United States 
                     
                        
                        I lay before Congress a Report of the Surveyor of the public buildings, stating the progress made on them
                            during the last season, & what is proposed for the ensuing one.
                        I took every measure within my power for carrying into effect the request of the House of Representatives
                            of the 17th. of April last, to cause the South wing of the Capitol to be prepared for their accomodation by the
                            commencement of the present session. with great regret I found it was not to be accomplished. the quantity of freestone
                            necessary, with the size & quality of many of the blocks, was represented as beyond what could be obtained from the
                            quarries by any exertions which could be commanded. The other parts of the work, which might all have been compleated in
                            time were necessarily retarded by the insufficient progress of the stone work.
                        
                            Th: Jefferson
                            
                            Dec. 15. 1806.
                        
                    